Filed 10/23/13

                             CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              SECOND APPELLATE DISTRICT
                                       DIVISION TWO

YANIRA GARCIA RAMIREZ                              B245651
CASTELLON,
                                                   (Los Angeles County
                 Plaintiff and Appellant,          Super. Ct. No. VC058752)

        v.

U.S. BANCORP,

                 Defendant and Respondent.




        APPEAL from a judgment of the Superior Court of Los Angeles County.
Margaret Miller Bernal, Judge. Affirmed.


        Law Offices of Lee C. Arter, Lee C. Arter and Ronald Z. Gomez for Plaintiff and
Appellant.


        Klinedinst PC, G. Dale Britton, Kevin J. Gramling, and Anthony B. Daye for
Defendant and Respondent.
       Plaintiff and appellant Yanira Garcia Ramirez Castellon (plaintiff) appeals the
summary judgment entered in favor of defendant and respondent U.S. Bancorp
(defendant), as trustee of the Luis Villalobos Settlement Trust (the Trust), in this action
for negligence and premises liability for injuries sustained when plaintiff slipped and fell
outside a residence owned by the Trust. We affirm the judgment.
                                     BACKGROUND
       In May 2009, plaintiff rented a room in a detached garage located on Broadway in
Huntington Park, California (the property). Maria Luisa Villalobos, also known as Maria
Luisa Hernandez (Hernandez), and her family lived in a house located on the property.
The property was owned by the Trust, and defendant was the trustee of the Trust.
       At approximately 10:00 p.m. on May 28, 2009, plaintiff was leaving the house
through the kitchen door and fell on concrete steps located outside the kitchen door at the
rear of the house. Plaintiff sued defendant in its personal capacity and as trustee of the
Trust for negligence and premises liability, claiming the steps on which she fell
constituted a dangerous condition.
       Defendant moved for summary judgment on the grounds that it was not personally
liable for any of plaintiff‟s injuries because there was no evidence that defendant
intentionally or negligently acted in a manner that establishes fault. Defendant further
argued that plaintiff‟s causes of action for negligence or premises liability failed because
she could not establish the elements of duty, breach of duty, and causation. Defendant‟s
motion was supported a separate statement of undisputed material facts stating the sole
basis for plaintiffs‟ claims against defendant was the absence of lighting at the stairs;
plaintiff knew it was dark outside at the time of the accident; a properly functioning light
was located outside the kitchen door at the top of the stairs; and plaintiff did not turn on
the light because she could not find the light switch. Defendant‟s separate statement also
pointed out that Hernandez‟s house had a front door through which plaintiff could have
entered or exited. Defendant‟s separate statement was supported by plaintiff‟s deposition
testimony and her discovery responses.



                                              2
       Plaintiff opposed the summary judgment motion, arguing that triable issues of fact
existed as to whether the absence of lighting was the sole cause of her accident; whether
defendant was negligent in performing a property inspection three weeks before the
accident; and whether defendant was liable for the conduct of Hernandez, who was acting
as an agent of the Trust. In support of her opposition, plaintiff submitted her own
separate statement that included the following additional facts: Hernandez told plaintiff
to turn on the light as plaintiff exited the house; plaintiff could not find the light switch
and repeatedly asked for assistance in turning on the light, but Hernandez did not respond
to these requests; plaintiff left the house in the dark and fell on the concrete steps outside.
Plaintiff‟s opposition was also supported by her deposition testimony; by a U.S. Bank
National Association Real Property Inspection Form indicating that the property had been
inspected on May 7, 2009, that the grounds were in “fair” condition, and the structures
were in “average” condition; and by trust documents for the Trust showing that
Hernandez had been appointed as an initial member of the Trust advisory committee,
which had the power to recommend and advise the trustee concerning payments to be
made to or for the benefit of the beneficiary during his lifetime.
       The trial court granted defendant‟s motion, and judgment was subsequently
entered in defendant‟s favor. This appeal followed.
                                       DISCUSSION
I. Standard of review
       Summary judgment is granted when a moving party establishes the right to entry
of judgment as a matter of law. (Code Civ. Proc., § 437c, subd. (c).) A defendant
moving for summary judgment bears the initial burden of proving there is no merit to a
cause of action by showing that one or more elements of the cause of action cannot be
established or that there is a complete defense to that cause of action. (Code Civ. Proc.,
§ 437c, subd. (p)(2); Cucuzza v. City of Santa Clara (2002) 104 Cal.App.4th 1031, 1037.)
Once the defendant has made such a showing, the burden shifts to the plaintiff to show
that a triable issue of one or more material facts exists as to that cause of action or as to a
defense to the cause of action. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,


                                               3
849.) If the plaintiff does not make such a showing, summary judgment in favor of the
defendant is appropriate. In order to obtain a summary judgment, “all that the defendant
need do is to show that the plaintiff cannot establish at least one element of the cause of
action . . . . [T]he defendant need not himself conclusively negate any such element.”
(Id. at p. 853.)
       We review the trial court‟s grant of summary judgment de novo and decide
independently whether the facts not subject to triable dispute warrant judgment for the
moving party as a matter of law. (Intel Corp. v. Hamidi (2003) 30 Cal.4th 1342, 1348;
Code Civ. Proc., § 437c, subd. (c).)
II. Negligence and premises liability
       The elements of a negligence cause of action are the existence of a legal duty of
care, breach of that duty, and proximate cause resulting in injury. (Ladd v. County of San
Mateo (1996) 12 Cal.4th 913, 917-918.) The elements of a cause of action for premises
liability are the same as those for negligence: duty, breach, causation, and damages.
(Ortega v. Kmart Corp. (2001) 26 Cal.4th 1200, 1205; see Civ. Code, § 1714, subd. (a).)
       The liability of a trustee for obligations arising out of its ownership or control of
trust property or for torts committed in the course of administering trust assets is limited
by statute. Probate Code section 18001 provides: “A trustee is personally liable for
obligations arising from ownership or control of trust property only if the trustee is
personally at fault.” The Law Revision Commission comment that accompanies this
statute explains that the statutory language “personally at fault” means the “trustee, either
intentionally or negligently, acts or fails to act.” (Cal. Law Revision Com. com.,
Deering‟s Ann. Prob. Code (2004 ed.) foll. § 18001, p. 604.)
       Probate Code section 18002 similarly provides: “A trustee is personally liable for
torts committed in the course of administration of the trust only if the trustee is personally
at fault.” The relevant portion of the Law Revision Commission comment that
accompanies Probate Code section 18002 states that “[a] trustee is „personally at fault‟
when the trustee commits a tort either intentionally or negligently.” (Cal. Law Revision
Com. com., Deering‟s Ann. Prob. Code, supra, foll. § 18002, p. 604.)


                                              4
       The undisputed evidence shows that the Trust, and not defendant, was the owner
of the property at the time of the accident. Defendant accordingly cannot be held liable
for plaintiff‟s injuries unless it was “personally at fault” by intentionally or negligently
committing a tort. (Prob. Code, §§ 18001, 18002.)
       Plaintiff claims that defendant breached a nondelegable duty to ensure that the
property was properly illuminated, and that the absence of lighting caused her to trip and
fall on the kitchen stairs. There was undisputed evidence, however, that a functioning
light was located outside the kitchen door at the top of the stairs on which plaintiff fell,
and that Hernandez was able to turn on that light immediately after the accident. There
was also undisputed evidence that Hernandez told plaintiff to turn on the light before
exiting the house. Plaintiff admitted she did not do so because she could not find the
light switch. Although plaintiff claims to have asked for help in turning on the light,
when help was not immediately forthcoming, she chose to exit in the dark and fell.
Defendant met its burden of showing that plaintiff‟s cause of action for negligence fails
because there is no evidence it was personally at fault. Plaintiff failed to raise any triable
issue as to defendant‟s alleged negligence.
       Plaintiff argues that defendant may be held vicariously liable for Hernandez‟s
conduct in ignoring plaintiff‟s requests for assistance in turning on the exterior light and
that triable issues of fact exist as to whether Hernandez was defendant‟s agent. Plaintiff
presented no evidence to support the existence of an such an agency relationship. That
Hernandez was the mother of the Trust‟s beneficiary, or that she was authorized, as a
member of the Trust‟s advisory committee, to advise the trustee regarding payments to be
made for the benefit of the beneficiary, creates no triable issue as to whether she was
defendant‟s agent.
       Plaintiff‟s cause of action for premises liability fails because there is no evidence
of a dangerous condition on the property. Plaintiff‟s premises liability claim, like her
claim for negligence, is based on the alleged lack of adequate lighting. It is undisputed,
however, that there was a functioning light at the location where plaintiff fell, and that
Hernandez was able to turn on the light immediately after plaintiff‟s fall. Plaintiff


                                               5
contends defendant‟s May 2009 inspection constituted constructive notice of the
dangerous condition on the property because the inspection should have disclosed her
tenancy on the property. Had defendant been aware of her tenancy, plaintiff argues, it
“would have been able to consider the sufficiency of the existing lighting” and the
possibility that she would periodically enter and exit the main house. Plaintiff‟s
argument ignores the fundamental question of whether a dangerous condition existed on
the property. Neither the May 2009 property inspection report, nor defendant‟s actual or
constructive knowledge of plaintiff‟s tenancy, raises any triable issue regarding the
existence of a dangerous condition.
       Summary judgment was properly granted in this case.
                                      DISPOSITION
       The judgment is affirmed. Defendant is awarded its costs on appeal.
       CERTIFIED FOR PUBLICATION


                                                 ___________________________, J.
                                                 CHAVEZ
We concur:



___________________________, P. J.
BOREN



___________________________, J.*
FERNS




________________________________________________________________________
* Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                             6